DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Election/Restrictions
Claims 17 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 8, 10, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2015/156322 A1; publication date: 10/15/2015; “Hosokawa”) (US 2017/0023596 A1 is an English language equivalent of WO 2015/156322 A1 and is referred to in the following rejection) in view of  Okamoto et al. (US 2010/0248329 A1; “Okamoto”).

Hosokawa does not specifically teach that the blood collection tube has a butyl rubber stopper. However, the use of blood collection tubes having a butyl rubber stopper is well known in the art as evidenced by Okamoto (¶105). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a blood collection tube has a butyl rubber stopper in order to facilitate effective blood sample collection and analysis.
Regarding claim 2, Hosokawa teaches the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, wherein the FXII inhibitor is corn-derived trypsin inhibitor (CTI) (¶70).
Regarding claim 3, Hosokawa teaches the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 2, wherein the concentration of CTI is 50 µg/mL (¶105).
Regarding claim 8, Hosokawa implicitly teaches wherein the heparin is a low-molecular-weight heparin having a mass average molecular weight of 4500 to 6500 (¶¶21 and 31).

Regarding claim 12, Hosokawa teaches the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, further comprising adding tissue factor to the blood (¶¶56 and 61).
Regarding claim 15, Hosokawa teaches the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, wherein comprising allowing the blood is allowed to flow through a channel(s) mimicking a blood vessel(s) provided in a microchip, to analyze mixed white thrombus formation capacity (¶¶10 – 14, 17 – 27 and 34).
Regarding claim 16, Hosokawa teaches the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, wherein comprising analyzing the blood coagulation capacity is analyzed by ROTEM (¶105).
2.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2015/156322 A1; publication date: 10/15/2015; “Hosokawa”) (US 2017/0023596 A1 is an English language equivalent of WO 2015/156322 A1 and is referred to in the following rejection)  and Okamoto et al. (US 2010/0248329 A1; “Okamoto”), and further in view of  Hosokawa (US 2009/0311675 A1; “Hosokawa ‘675”).
Regarding claims 4 and 5, Hosokawa and Okamoto do not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, wherein the kallikrein inhibitor is aprotinin at a concentration of 1 µg/ml to 100 µg/ml.
However, Hosokawa ‘675 teaches a related method using aprotinin at a concentration of 10 µg/ml (¶166). Aprotinin is used in a similar method for the same function as shown by Hosokawa for anticoagulation treatment of collected whole blood samples. The selection of a .
3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2015/156322 A1; publication date: 10/15/2015; “Hosokawa”) (US 2017/0023596 A1 is an English language equivalent of WO 2015/156322 A1 and is referred to in the following rejection) and Okamoto et al. (US 2010/0248329 A1; “Okamoto”), and further in view of  Orwat et al. (US 2014/0275061 A1; “Orwat”).
Regarding claim 14, Hosokawa and Okamoto do not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 13, wherein the concentration of the recombinant soluble tissue factor is 0.1 nM to 10 nM.
However, Orwat teaches a related method for blood sample analysis (Factor VIIa determination; ¶364) using recombinant soluble tissue factor at a concentration range of 10 – 40 nM (¶364). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the same .
4. 	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2015/156322 A1; publication date: 10/15/2015; “Hosokawa”) (US 2017/0023596 A1 is an English language equivalent of WO 2015/156322 A1 and is referred to in the following rejection) in view of  Okamoto et al. (US 2010/0248329 A1; “Okamoto”), and further in view of  Hosokawa (US 2009/0311675 A1; “Hosokawa ‘675”).
Regarding claim 38, Hosokawa teaches a method for analyzing thrombogenic capacity or blood coagulation capacity, the method comprising adding calcium, a blood coagulation factor XII (FXII) inhibitor (a corn-derived trypsin inhibitor; ¶70), and a kallikrein inhibitor, and heparin or haparan sulfate (¶¶21 and 32) to blood collected with a blood collection tube (¶32) containing sodium citrate (¶32), to allow initiation of blood coagulation reaction (¶¶17, 21, 23, 29 – 32, 69, 71, 72, 97 and 101; claims 9 and 12), and then analyzing thrombogenic capacity or blood coagulation capacity using the blood (¶17).
Hosokawa does not specifically teach that the blood collection tube has a butyl rubber stopper. However, the use of blood collection tubes having a butyl rubber stopper is well known in the art as evidenced by Okamoto (¶105). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a blood collection tube has a butyl rubber stopper in order to facilitate effective blood sample collection and analysis.
Hosokawa and Okamoto do not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity wherein the kallikrein inhibitor is aprotinin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797